      Case 2:20-cr-00131-CJB-MBN Document 35 Filed 06/15/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                       CRIMINAL ACTION
   AMERICA

   VERSUS                                                 20-131

   KESHAWN PATTON                                         SECTION: “J” (5)




                                ORDER & REASONS

      Before the Court is a Motion to Suppress Evidence (Rec. Doc. 24) filed by

Defendant Keshawn Patton. The Government opposes the motion (Rec. Doc. 25), and

Patton filed a reply (Rec. Doc. 33). Having considered the motion and memoranda,

the record, and the applicable law, the Court finds that the motion should be

DENIED.

                  FACTS AND PROCEDURAL BACKGROUND

      On March 16, 2020, New Orleans Police Department Detectives Glenn Miller

and Kevin Doucette were conducting a covert drug investigation outside an

apartment complex while in plainclothes and an unmarked car. The detectives chose

this location because two shootings and a homicide had occurred in this area within

the past few weeks. After about five minutes, the detectives saw Patton leave the

apartment complex and observed him “continuously adjusting the right lower portion

of his shirt . . . near the right waist-band area of his person,” which they believed “to
       Case 2:20-cr-00131-CJB-MBN Document 35 Filed 06/15/21 Page 2 of 7




be consistent with an individual attempting to conceal a fire-arm.”1 The detectives

also observed Patton “continuously looking around in a three hundred and sixty

degree motion in a manner indicative [of] an individual looking for police in the

area.”2

       Patton walked from the apartment complex to the parking lot of an adjacent

gas station, where the detectives observed him get into the front passenger seat of a

gray SUV with out of state license plates. The detectives then radioed for uniformed

officers to conduct a traffic stop of the SUV. NOPD Officers Isaiah Shannon and

Demond Davis began following the vehicle, but before they could stop it, it pulled into

a gas station, and Patton exited the vehicle and entered the gas station. Officers

Shannon and Davis followed Patton into the gas station.

       Inside, Davis approached Patton, grabbed his arm, and told him to turn

around. Patton pulled his arm away and tried to move away from Davis, questioning

why he was being detained. Patton attempted to move behind the counter, but Davis

grabbed the back of his shirt, pulled him into a corner, and attempted to handcuff

him while Shannon pointed a taser at Patton. Patton continued resisting Davis’s

attempts handcuff him, getting on the ground and grabbing a table leg and refusing

to let go. Patton then started struggling with the officers, striking Shannon and biting

his left hand while Shannon tried to handcuff him. Shannon told Patton he was under


1 (Rec. Doc. 24-5, at 3). The Government asserts that the detectives observed Patton emerging from
the area of the apartment complex where the investigation was centered and carrying a small bag,
which, they believed, suggested that Patton was resupplying. (Rec. Doc. 25, at 2-3). However, as the
Government has not introduced any evidence establishing these facts, the Court will not consider them
at this time. See, e.g., United States v. Jaquez, 421 F.3d 338, 341 (5th Cir. 2005) (“The government
bears the burden of showing the reasonableness of a warrantless search or seizure.”).
2 (Rec. Doc. 24-5, at 3).




                                                 2
       Case 2:20-cr-00131-CJB-MBN Document 35 Filed 06/15/21 Page 3 of 7




arrest for battery of a police officer as the officers continued to try to handcuff him.

Shannon then drew his baton and struck Patton several times to get him to let go of

the table. Eventually, Patton stopped resisting and the officers handcuffed him. The

officers searched Patton and found a handgun with 22 live rounds and a bottle

containing 43 pills that tested positive for amphetamines.

       Patton was initially charged in state court with illegal carrying of a firearm by

a convicted felon, possession of a firearm in the presence of illegal narcotics,

possession of a Schedule II controlled dangerous substance (amphetamines), illegal

possession of a firearm by a person convicted of domestic violence, and battery on a

police officer. He was later indicted in federal court for possession with intent to

distribute amphetamine, possession of a firearm in furtherance of a drug trafficking

crime, and being a felon in possession of a firearm. He now moves to suppress the

firearm and narcotics, arguing that the officers lacked reasonable suspicion to detain

him.

                                    DISCUSSION

       I.    LOUISIANA LAW DOES NOT APPLY

       Patton first argues that Louisiana law applies to his motion to suppress,

relying on United States v. Chew, 1 F.3d 1238, 1993 WL 309932 (5th Cir. 1993)

(unpublished). This argument is unavailing. As the Fifth Circuit has explained:

       [T]he proper inquiry in determining whether to exclude the evidence at
       issue is not whether the state officials’ actions in arresting him were
       “lawful” or “valid under state law.” The question that a federal court
       must ask when evidence secured by state officials is to be used as
       evidence against a defendant accused of a federal offense is whether the
       actions of the state officials in securing the evidence violated the Fourth



                                           3
      Case 2:20-cr-00131-CJB-MBN Document 35 Filed 06/15/21 Page 4 of 7




      Amendment to the United States Constitution. This is so because,
      absent an exception, the exclusionary rule requires that evidence
      obtained in violation of the Fourth Amendment be suppressed. The
      exclusionary rule was created to discourage violations of the Fourth
      Amendment, not violations of state law.

United States v. Walker, 960 F.2d 409, 415 (5th Cir. 1992); see also Elkins v. United

States, 364 U.S. 206, 224 (1960) (“The test is one of federal law, neither enlarged by

what one state court may have countenanced, nor diminished by what another may

have colorably suppressed.”).

      II.    THE OFFICERS LAWFULLY SEARCHED PATTON INCIDENTALLY TO
             HIS ARREST

      Under Terry v. Ohio, 392 U.S. 1 (1968), police officers may briefly detain a

person for investigative purposes if they can point to “specific and articulable facts”

that give rise to reasonable suspicion that a particular person has committed, is

committing, or is about to commit a crime. United States v. Hill, 752 F.3d 1029, 1033

(5th Cir. 2014). Although reasonable suspicion requires more than a “mere hunch,” it

“need not rise to the level of probable cause.” United States v. Lopez–Moreno, 420 F.3d

420, 430 (5th Cir. 2005). An “officer must be able to point to specific and articulable

facts which, taken together with rational inferences from those facts, reasonably

warrant” an intrusion into the privacy of the detained individual. Terry, 392 U.S. at

21. To find that reasonable suspicion existed to justify a stop, a court must examine

the “totality of the circumstances” in light of the individual officers’ training and

experience and should uphold the stop only if it finds that “the detaining officer ha[d]

a ‘particularized and objective basis’ for suspecting legal wrongdoing.” United States




                                           4
      Case 2:20-cr-00131-CJB-MBN Document 35 Filed 06/15/21 Page 5 of 7




v. Arvizu, 534 U.S. 266, 273 (2002) (quoting United States v. Cortez, 449 U.S. 411,

417–18 (1981)).

      However, the Court need not determine whether reasonable suspicion existed

for the officers’ initial seizure of Patton because “[a] person who is stopped or detained

illegally is not immunized from prosecution for crimes committed during his

detention period.” United States v. Garcia-Jordan, 860 F.2d 159, 160 (5th Cir. 1988).

In Garcia-Jordan, Border Patrol agents pulled over the defendant after being alerted

that an electronic sensor along a highway near the border had been activated and

then observing the defendant’s vehicle driving north along that highway. Id. When

questioned by the first agent, the defendant claimed he was an American citizen and

produced a birth certificate and social security card. Id. The second agent went to

interview the passenger, who told the agent that he (the passenger) was a Mexican

citizen in the United States illegally, and the agents arrested both men. Id. The

defendant was later identified as a Mexican citizen and charged with falsely

representing himself to be a citizen of the United States. Id. The defendant moved to

suppress the statement he gave to the agents after his vehicle was stopped, which the

district court denied. Id.

      On appeal, the Fifth Circuit did not consider whether the traffic stop was

unlawful because the defendant’s “false statement of citizenship was a new and

distinct crime” and held that his “prosecution for this new crime, committed in the

officer’s presence, is not barred by the exclusionary rule.” Id. at 161.




                                            5
          Case 2:20-cr-00131-CJB-MBN Document 35 Filed 06/15/21 Page 6 of 7




           Likewise, in United States v. Puluc-Garcia, 447 F. App’x 567, 567 (5th Cir.

2011) (per curiam), the defendant was the passenger in a vehicle stopped by a Border

Patrol agent and detained because he was undocumented. After being detained, the

defendant attempted to flee and struggled with the agent, causing the agent to fall

and break his shoulder blade. Id. at 568. The Fifth Circuit affirmed the district court’s

denial of the defendant’s motion to suppress and his conviction for assaulting a

federal officer, stating that the assault “provided probable cause for his arrest and

broke the causal link with any illegality arising from the initial traffic stop.” Id.

           Here, regardless of whether Patton’s initial detention by Davis and Shannon

was lawful, his subsequent arrest and the search incidental to that arrest were lawful

because Patton committed a new crime in their presence—battery of a police officer—

that justified the arrest and search. See Garcia-Jordan, 860 F.2d at 161; Puluc-

Garcia, 447 F. App’x at 568. Patton’s argument that his subsequent illegal conduct

was not sufficiently attenuated by time or location is unavailing, because

“[i]ndependent probable cause that develops after an illegal arrest is ‘a critical factor

attenuating the taint of the initial illegal arrest.’” Puluc-Garcia, 447 F. App’x at 567

(quoting United States v. Cherry, 794 F.2d 201, 206 (5th Cir. 1986)). Additionally, his

argument that “he did not engage in proactive aggression towards police officers” 3 is

undercut by the fact that he bit Shannon. Further, although Garcia-Jordan and

Puluc-Garcia dealt solely with post-detention conduct that constituted an offense, the

Fifth Circuit has also indicated that it is appropriate for officers to seize evidence in



3   (Rec. Doc. 33, at 7).


                                            6
      Case 2:20-cr-00131-CJB-MBN Document 35 Filed 06/15/21 Page 7 of 7




such a situation and that such evidence is admissible. See United States v. Butts, 729

F.2d 1514, 1518 (5th Cir. 1984) (“[I]f following an illegal arrest the defendant commits

another criminal act in a public area, an officer who would not have seen the

defendant but for the illegal arrest may testify to the criminality he later observes in

a public place. The officer may also lawfully seize evidence derived from the

commission of the subsequent criminal act.”). Thus, the firearm and narcotics are

admissible due to Patton’s arrest for battery of a police officer, even if the officers

lacked reasonable suspicion for the initial seizure.

                                   CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Keshawn Patton’s Motion to

Suppress Evidence (Rec. Doc. 24) is DENIED.

      New Orleans, Louisiana, this 15th day of June, 2021.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




                                           7
